 

Exhibit 10.2

 



FIRST AMENDMENT TO

ADVISORY AGREEMENT

 

This FIRST AMENDMENT TO ADVISORY AGREEMENT is entered into as of March 22, 2016,
among American Realty Capital Global Trust II, Inc., a Maryland corporation (the
“Company”), American Realty Capital Global II Operating Partnership, L.P., a
Delaware limited partnership (the “Operating Partnership”), American Realty
Capital Global II Advisors, LLC, a Delaware limited liability company (the
“Advisor”),

 

RECITALS

 

WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Advisory Agreement, dated as of August 26, 2014 (the “Advisory
Agreement”); and

 

WHEREAS, the Company, the Operating Partnership and the Advisor desire to make
certain amendments to the Advisory Agreement.

 

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.Amendment to Section 1 of the Advisory Agreement. Effective as of the date
hereof, the Advisory Agreement is supplemented by the addition of the following
definitions:

 

“Asset Management Fee” means the fee payable to the Advisor or its assignees
pursuant to Section 11(h) for any period commencing on or after January 1,
2016.”

 

“Asset Management Fee Limit” has the meaning set forth in Section 11(e).

 

“Class B Unit” means an OP Unit (as defined below) which is designated as a
Class B Unit of the Partnership in the Operating Partnership Agreement (as
defined below).”

 

“Cost of Assets” means, with respect to a Real Estate Asset, the purchase price,
Acquisition Expenses, capital expenditures and other customarily capitalized
costs, but shall exclude Acquisition Fees associated with such Real Estate
Asset.

 

“Oversight Fees” has the meaning ascribed to such term in the Management
Agreement.

 

“Value” means the most recent Offering price for a share of Common Stock (other
than shares of Common Stock offered pursuant to the Company’s distribution
reinvestment plan) less any selling commissions and dealer manager fee that
would be payable with respect to the sale of a share of Common Stock.

 

2.Amendment to Section 1 of the Advisory Agreement. Effective as of the date
hereof, the definition of “Foreign Investment Strategy” in the Advisory
Agreement is hereby replaced in its entirety with the following:

 

“Foreign Investment Strategy” means the Company’s foreign investment strategy as
implemented through the acquisition of Investments located in the United Kingdom
or continental Europe consistent with the investment objectives and policies of
the Company as determined and adopted from time to time by the Board.”

 

 

 

 

3.Amendment to Section 11(e) of the Advisory Agreement. Effective as of the date
hereof, Section 11(e) of the Advisory Agreement is hereby replaced in its
entirety with the following:

 

“(e)      Payment of Fees. In connection with the Acquisition Fee, Real Estate
Commission, Annual Subordinated Performance Fee, Asset Management Fee (for any
period commencing on or after January 1, 2016) and Financing Coordination Fee,
the Company shall pay such fees to the Advisor or its assignees in cash, Shares
or OP Units or any combination thereof, the form of payment to be determined in
the sole discretion of the Advisor. For the purposes of the payment of any fees
in Shares or OP Units, (i) if during an Offering, (a) prior to the NAV Pricing
Start Date, each Share or OP Unit shall be valued at the per-share offering
price of the Shares in the applicable Offering minus the maximum Selling
Commissions and Dealer Manager Fee payable in the applicable Offering, and (b)
after the NAV Pricing Start Date, each Share or OP Unit shall be valued at the
then-current NAV per Share; and (ii) at all other times, each Share or OP Unit
shall be equal in value to (A) at the estimated value of the Shares, calculated
in accordance with the provisions of NASD Rule 2340(c)(1) (or any successor or
similar FINRA rule), or (B) if no such rule shall then exist, at the fair market
value thereof; provided, however, that in the case of Asset Management Fees
payable in grants of restricted Shares, each Share shall be valued in accordance
with the provisions of the equity incentive plan of the Company pursuant to
which such grants are to be made. For any given month, if the sum of the (x)
Acquisition Fees for the immediately prior month and (y) the Asset Management
Fee to be paid for the given month, exceed the Asset Management Fee payable for
the given month (such excess, the “Asset Management Fee Limit”), the Corporation
shall pay (i) the Asset Management Fee minus the amount representing the Asset
Management Fee Limit in the form of cash, shares of common stock, or class of OP
Units, or a combination thereof, the form of payment to be determined in the
sole discretion of the Advisor; and (ii) an amount equal to the Asset Management
Fee Limit in the form of Class B Units, in an amount equal to the quotient of
the Asset Management Fee divided by (x) prior to the NAV Pricing Start Date, the
Value of one share of Common Stock as of the last day of such month, or (y)
after the NAV Pricing Start Date, the NAV per share of Common Stock as of the
last day of such month, it being understood that, for any given month, if the
Acquisition Fees payable for the immediately prior month exceed the Asset
Management Fee to be paid for the given month, the entire Asset Management Fee
for such month shall be payable as Class B Units."

 

4.Addition of Section 11(h) of the Advisory Agreement. Effective as of the date
hereof, the Advisory Agreement is supplemented by the addition of the following
new Section 11(h):

 

“(h)       Asset Management Fee. For any period commencing on or after January
1, 2016, and in lieu of any Subordinated Participation Interests, the Company
shall pay an Asset Management Fee to the Advisor or its assignees as
compensation for services rendered in connection with the management of the
Company’s assets.

 

The Asset Management Fee shall be an amount equal to:

 

(i)          Prior to the NAV Pricing Start Date, the excess of (A) the product
of (y) the Cost of Assets multiplied by (z) 0.0625% over (B) any amounts payable
as an Oversight Fee (as defined in the Management Agreement) for the applicable
month; provided, that the sum of (I) the amounts determined under clause (i) for
a calendar year plus (II) the amounts payable as an Oversight Fee for such
calendar year, shall not be less than 0.75% of the Cost of Assets for such
calendar year; provided further, that each monthly issuance of Class B Units
shall be subject to the approval of the General Partner’s board of directors.
For purposes of this subsection 11(h)(i), the Oversight Fee for each applicable
month shall be deemed to be one-third (1/3rd) of the Oversight Fee for the
applicable quarter.

 

 

 

 

(ii)         After the NAV Pricing Start Date, the excess of (A) the product of
(y) the lower of the Cost of Assets and the fair value of the Partnership’s
assets multiplied by (z) 0.0625% over (B) any amounts payable as an Oversight
Fee (as defined in the Management Agreement) for the applicable month; provided,
that the sum of (I) the amounts determined under clause (i) for a calendar year
plus (II) the amounts payable as an Oversight Fee for such calendar year, shall
not be less than 0.75% of the lower of the Cost of Assets and the fair value of
the Partnership’s assets for such calendar year; provided further, that each
monthly issuance of Class B Units shall be subject to the approval of the
General Partner’s board of directors. For purposes of this subsection 11(h)(ii),
the Oversight Fee for each applicable month shall be deemed to be one-third
(1/3rd) of the Oversight Fee for the applicable quarter.

 

The Asset Management Fee is payable on the first business day of each month in
the form determined in accordance with Section 11(e). The Advisor shall submit a
computation of the Asset Management Fee to the Company for the applicable
month.”

 

5.Amendment to Section 12(b)(i) of the Advisory Agreement. Effective as of the
date hereof, Section 12(b)(i) of the Advisory Agreement is hereby replaced in
its entirety with the following:

 

“The total of all Acquisition Fees and Financing Coordination Fees payable
hereunder as well as

Acquisition Expenses reimbursable hereunder, if any, shall be reasonable and
shall not exceed an amount equal to 4.5% of (A) the Contract Purchase Price of
the Company’s total portfolio of Investments and (B) the amount advanced for
each Loan or other investment; provided, however, that once all the net proceeds
from the initial Primary Offering have been invested, the total of all
Acquisition Fees and Financing Coordination Fees on future Investments and
reinvestments shall not exceed 2.0% of the Contract Purchase Price of the new
Investment; provided further, however, that no such limits will apply with
respect to European or other international acquisitions.”

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.

 



  AMERICAN REALTY CAPITAL GLOBAL TRUST II, INC.       By: /s/ Scott J. Bowman   
Name: Scott J. Bowman   Title:   Chief Executive Officer and President        
AMERICAN REALTY CAPITAL GLOBAL II OPERATING PARTNERSHIP, L.P.



By: American Realty Capital Global Trust II, Inc., its General Partner        
By: /s/ Scott J. Bowman    Name: Scott J. Bowman   Title:   Chief Executive
Officer and President



AMERICAN REALTY CAPITAL GLOBAL II ADVISORS, LLC       By: /s/ Scott J. Bowman   
Name: Scott J. Bowman   Title:   Chief Executive Officer and President

 



 

 

